DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries, in addition to a number of related domestic filings which also comprise corresponding foreign filings. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
Applicant’s Representative is encouraged to contact the Examiner directly upon review of the instant Office action so as to discuss the claimed invention and how it is believed that the crux of the claimed and/or disclosed invention distinguishes over the prior art.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 19 August 2022 is acknowledged.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
At line 2 of claim 3, “ultraviolet (UV)” should be changed to “UV”.
At line 4 of claim 7, “defines” should be changed to “define”.
Appropriate correction of these issues (a)-(b) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 1 at line 4 lacks antecedent basis for “the” mold that comprises a mold wall comprising a cyclic olefin copolymer. This recitation suggests that the claim is missing an unrecited step of providing such a mold, prior to the recited step of introducing.
Claim 1 in the last line thereof lacks antecedent basis for “the” UV light, in particular since no such UV light is recited previously in the claim. This recitation suggests that the claim is missing an unrecited step of exposing to UV light.
It is unclear in each of claims 1 and 17 exactly how the recited steps of “introducing” and “contacting” differ from one another, in particular since, as recited, the claimed contacting would necessarily result from the claimed introducing, unless there is some unspecified distinction being provided by these two actions, in which case such distinction should be outlined explicitly in the claims. If the claimed contacting is in fact intended to at least partly result from the claimed introducing, then this issue might be corrected by revising the claimed contacting to a wherein clause specifying that the introduced article-forming material contacts a molding surface of the mold wall for forming the molded article. If some additional action is being provided by the recited contacting that is entirely distinct from the recited introducing, then this should be specified explicitly in the claims.
Since antecedent basis is not clearly conveyed, it is unclear in claim 8 whether the recitation of what “contacting” includes in fact pertains to the previously recited claim 1 step of contacting, or whether this pertains to a contacting which may be construed as distinct therefrom.
The claim 10-12 step(s) of attaching is/are presently recited in a manner that is believed to fall entirely outside of the statutory method defined by the claim 1 preamble. That is, with the claim 1 preamble and the claim 1 contacting step stipulating that what results from the claim 1 method is a molded article (see the contacting step’s stipulation that the mold wall is for forming “the molded article”, in which case the article must result by molding article-forming material within the mold and in direct contact with a mold wall surface), claims 10-12 either pertain to a period of time falling entirely outside of this molded article’s formation (i.e. attaching the article subsequent to the claim 1 formation to additional material(s) of claims 10-12), or these claims conflict entirely with claim 1 by their provision of such additional material(s) in addition to the required claim 1 contact with the article-forming mold wall. Further, unlike claim 16 which explicitly specifies a distinct statutory method from that of claim 1, claims 10-12 in fact depend and refer back to the same statutory claim 1 method. It is unclear how the claim 10-12 material(s) can be provided alongside the claim 1 stipulation that the mold wall is what forms the molded article via contact with article-forming material. It is further unclear how claims 10-12 can in fact further limit the statutory claim 1 method in any way, in particular since these claims provide no further limitation to a method specifically of forming a molded article that results from claim 1. It is in turn unclear how to construe claims 10-12, and in particular whether the attaching step of these claims is in fact intended to further limit claim 1 in some unspecified but fairly combinable manner with what claim 1 recites which should be clarified in some way, or if claims 10-12 may in fact be construed as mere recitations of intended use (e.g. whereby the claim 1 article must be one that is capable of being attached in the manner recited by claims 10-12). Until appropriate correction is made, the latter of these interpretations will be applied.
Appropriate correction of these issues (a)-(e) is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in particular for the reasons set forth under indefiniteness issue (e) above. That is, the claim 10-12 subject matter, as presently recited, is believed to either conflict with the claim 1 molded article formation via contact with a mold wall, or is believed to recite limitations not further limiting claim 1 by pertaining to a period of time falling entirely outside of that which pertains to molded article formation.
To correct these issues, claims 10-12 may be canceled or amended to place them in proper dependent form.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 7,695,668).
As to claim 1, Takahashi teaches a method comprising steps of introducing an article-forming material into a mold, contacting the material with a mold wall surface, and curing the material by exposure to UV light (see, for example, the provision of the fig. 3D UV curing rays 24 for curing material 20 through contacting mold 10), wherein the material may be selected from one that comprises the claimed polyurethane rubber (see at least 10:21 and 10:43), and wherein the mold may be selected from one that comprises the claimed cyclic olefin copolymer (see at least 5:3-5, 5:43-54, 6:1-18, etc.). The claim 1 line 1-3 component(s)/equipment is/are not recited in a manner that would distinguish over Takahashi’s resulting article, namely in view of the wide range of potential applications of the exemplary 14:39-50 articles disclosed explicitly thereby, one or more of which might for example constitute a decorative component capable of being attached in some way to an article of footwear, apparel, and/or sporting goods, which attachable component in turn constitutes a component of such footwear, apparel, and/or sporting goods (see also MPEP 2111.02(II) regarding claim recitations of intended use as this might apply to what the claim 1 preamble presently recites).
Takahashi’s above-cited method comprises the claim 2 copolymer, comprises the claim 3 transparency and step of transmitting, and likewise meets the intended use not only of claim 9, but also that of claims 10-12 (see at least the above citations in addition to the remainder of Takahashi where relevant).
As to claim 17, Takahashi teaches a method comprising steps of introducing an article-forming material into a mold, and contacting the material with a mold wall surface (see, for example, the provision of the fig. 3D UV curing rays 24 for curing material 20 through contacting mold 10), wherein the mold may be selected from one that comprises the claimed cyclic olefin copolymer (see at least 5:3-5, 5:43-54, 6:1-18, etc.).
Takahashi’s above-cited method comprises the claim 18 copolymer, comprises the claim 19 transparency and step of transmitting, and comprises the claim 20 use of UV radiation curable material (see at least the above citations in addition to the remainder of Takahashi where relevant, including for example at 10:17-18).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi as applied to claims 1-3, 9-12, and 17-20 above, or in the alternative, under 35 U.S.C. 103 as obvious over Takahashi alone, or over Takahashi in view of Squire et al. (US 2008/0033112).
As to the physical properties of claims 4-6 and 13-15, it is noted that these are not at this time believed to be widely used in the molding arts to describe molds, including those that are polymeric, and in turn are believed to coincide with the “new property” referenced under MPEP 2112(I), which may in fact constitute the “inherent feature” or “inherent characteristic” such as those referenced under MPEP 2112(II-III), particularly in view of the instant specification outlining no special cyclic olefin copolymer which possesses these claimed properties as compared with other cyclic olefin copolymers or other polymer/copolymers in general. These claim properties are in other words believed to exist for Takahashi’s cyclic olefin copolymer since it would at this time appear fair to conclude that these claim properties exist for the wide range of cyclic olefin copolymers that Applicant discloses, of which Takahashi discloses not only the broad category thereof as presently recited in claim 1, but also the more specific species thereof as recited in at least claim 2. Takahashi furthermore implies that the copolymer that is utilized overcomes known problems pertaining to heat deformation and warpage (1:25-37) and/or deteriorated transferability and mold removability (2:5-9), thereby suggesting not only a relatively high heat distortion temperature (HDT) such as that of claims 4, 5, 13, and 14, but also an improved surface energy (which is related to removability/release) as this might pertain to claims 6 and 15. See also MPEP 2144.05(I) regarding obviousness of overlapping or encompassing ranges as this might apply as an alternative to anticipation.
In the event that it is ultimately determined that the above teachings by Takahashi are not in fact sufficiently specific enough to anticipate the claim 4-6 and 13-15 properties or to imply overlapping or encompassing ranges therefor, it is noted that at least the above teachings of Takahashi would have motivated one of ordinary skill in the art to experiment with different mold materials and the manufacturing method utilized to form these materials into a mold so as to optimize parameters such as HDT and surface energy based on the impact this would have had on mold deformation and/or warpage under heating in addition to mold release and/or removability. See MPEP 2144.05(II) regarding such optimization, which is at this time believed to render obvious the claim 4-6 and 13-15 properties absent a persuasive showing of unexpected results and absent a showing that the claims are in fact commensurate in scope with the material amounts and manufacturing conditions required to produce such unexpected results, in accordance with MPEP 716.02(d).
As a further alternative to the inherency and optimization rationales outlined above, it is noted that the exact copolymer utilized by Applicant in Example 1 and identified explicitly by Applicant as having an HDT meeting the claim 4-5 and 13-14 range (instant specification, final sentence of [0033] at p. 9), namely TOPAS 6017, was recognized in Squire among known TOPAS cycloolefin polymer systems that are moldable (which is required for Takahashi’s mold - see Squire at [0086]), that are transparent (which is also required for Takahashi’s mold - see Squire in the final sentence of [0007] in addition to [0017] where this is taught or at least fairly suggested), and that provide one or more improved physical properties over other polymer materials, specifically pertaining to heat distortion temperature (Squire [0048]). Squire further recognizes an impact that surface/interfacial energy has on a polymer system [0058], which again relates to the transferability, removability, and/or release that are recognized explicitly by Takahashi as critical properties. At the time of the invention, it would have been obvious for one of ordinary skill in the art to incorporate the above-cited polymer materials, and in particular TOPAS 6017, from Squire into Takahashi as being an art-recognized suitable, interchangeable, and/or improved norbornene-polyethylene copolymer for the norbornene-polyethylene copolymer already disclosed by Takahashi.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi as applied to claims 1-3, 9-12, and 17-20 above, or in the alternative, under 35 U.S.C. 103 as obvious over Takahashi, and further in view of Jimbo (US 7,732,513).
As to claims 7 and 8, it is noted that Takahashi teaches components such as 10 and 22 which may be construed as the claimed die portions configured to provide relative movement between the claimed open and closed positions. In the alternative that it is ultimately determined that component 22 does not in fact constitute a die portion as such, then it is noted that it was known in the art at the time of the invention to similarly mold optical components resembling those of Takahashi utilizing a similar mold, but recognized explicitly as comprising multiple portions thereof (see, for example, Jimbo’s disclosed mold portions 1 and 3). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from a reference such as Jimbo into Takahashi as providing an art-recognized suitable, interchangeable, and/or improved mold configuration for the manufacture of optical article such as those of Takahashi.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claims 1-3, 9-12, and 17-20 above, and further in view of either Gross (CA 2332315) or JP 62-24705 (a machine translated of which is cited herein).
As to claim 16, it is noted that Takahashi does not appear to explicitly disclose affixing the resulting article to a footwear upper and/or other footwear component. However, each of Gross and JP 62-24705 provide an explicit disclosure of affixing one or more ornamental or decorative objects to such a footwear upper and/or other footwear component, particularly wherein such an ornamental or decorative object may be selected from an exemplary structure disclosed explicitly by Takahashi (see Gross at least at 19:5-24, and see JP 62-24705 in at least the machine translation for use of a lens as such a decorative component). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Gross or JP 62-24705 into Takahashi as increasing or improving industrial applicability of Takahashi’s resulting article to the field of ornamental or decorative components of footwear.
 





Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742